Citation Nr: 1723898	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a neck disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from November 1994 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The matter was subsequently transferred to the RO in Detroit, Michigan.

The Board remanded the Veteran's claim (at that time an application to reopen a claim of entitlement to service connection for a neck disability) for additional development in June 2014.  In July 2016, the Board reopened the Veteran's claim of entitlement to service connection for a neck disability and remanded the claim for additional development.   


FINDING OF FACT

The Veteran's currently diagnosed neck disability is not causally or etiologically related to his active duty service.


CONCLUSION OF LAW

Criteria for service connection for a neck disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained.  The Veteran was offered the opportunity to testify at a hearing before the Board but he declined.

The Board last remanded the claim to obtain additional private treatment reports.    The agency of original jurisdiction (AOJ) obtained additional private treatment reports.  The Veteran's representative did not assert in a May 2017 brief that any records remained outstanding that were needed to give fair consideration to the Veteran's claim.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes. The VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal with regard to the claim on appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran contends that his current neck disability is related to a neck injury sustained in a motor vehicle accident during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A review of the service treatment reports reflects that the Veteran was involved in a motor vehicle accident in July 1996.  He was reported to have been seen at the Emergency Room.  X-rays were reported to be negative and the Veteran diagnosed with cervical strain.  At a followup appointment for his cervical strain, he was noted to have good range of motion.  He was again assessed with cervical strain.  He was placed on light duty for two weeks for a diagnosis of whiplash.  A June 1998 examination conducted for purposes of a Physical Evaluation Board (PEB) for an ankle injury does not reflect any findings pertinent to the neck.  The Veteran reported a neck injury on a report of medical history form prepared in conjunction with the PEB.  However, the examiner noted that the neck injury was not considered disqualifying.   

Private treatment reports from R. Rahimi, D.O., dated in July 2002 reflect that the Veteran was diagnosed with improving cervical myofascial pain.  

Private treatment reports from T. Cox, P.A.-C, dated in September 2002 reflect that the Veteran was seen for progressive pain in his neck and back and headaches following a fall from a tree one year prior.  A magnetic resonance imaging (MRI) of the cervical spine was reported to be normal at that time.  He was assessed with chronic neck pain.  

Private treatment reports from Michigan Pain Consultants reflect a diagnosis of mild degenerative changes of the cervical spine in February 2003.  

Additional private and VA treatment reports reflect treatment for continuing reports of neck pain.  

At a July 2011 VA examination, the Veteran was diagnosed with stable cervical strain.  

Records from the SSA indicate that the Veteran was granted disability benefits for degenerative disc disease (DDD), arthritis, and affective disorder in May 2012.  The medical records associated with the decision are duplicative of the records discussed herein.   

At an August 2014 VA examination, the examiner interviewed the Veteran and reviewed the Veteran's relevant medical history and noted the automobile accident in service.  The Veteran indicated that he took medication for neck pain following service and saw a pain specialist in 2001.  The examiner noted that the Veteran's post-service treatment reports reflect that the Veteran fell out of a tree hunting in 2001 and began to have neck and shoulder symptoms thereafter.  The examiner conducted a physical examination and diagnosed the Veteran with degenerative disc disease and arthritis of the cervical spine diagnosed in May 2011.  The examiner noted that cervical strain was resolved and was originally diagnosed in July 1996.  The examiner opined that the Veteran's cervical spine disabilities were less likely than not incurred in or caused by the in-service motor vehicle accident.  The examiner's rationale was that the Veteran was seen for cervical strain in service at which time X-rays were normal.  The examiner noted that there was no medical evidence that the Veteran had ongoing treatment for a neck condition immediately after discharge or one year after service.  The examiner reported that this indicates that the acute condition resolved.  The examiner indicated that the Veteran was able to do activities such as hunt and work in a factory, in security, and on a pipeline.  In 2001, he fell out of a tree while deer hunting and injured his neck.  He began seeing doctors after the injury.  In 2002, five years after service he was found to have a small degenerative central disc prolapse.  In 2011, fourteen years after service, he was diagnosed with degenerative arthritis in the neck.  The examiner indicated that the degenerative changes in the neck would not be unusual in a person of the Veteran's age.  She concluded that the Veteran's neck condition is less likely than not related to active service.  

In this case, service connection for a cervical spine disability is not warranted. Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to his neck or degenerative disc disease of the cervical spine in service or continuous symptoms since service. 

As noted, the Veteran was assessed with cervical strain in service.  However, there was no diagnosis of arthritis of the cervical spine in service or within the one year following service.  The first post- service complaints of any problem with the cervical spine did not occur until 2001 when the Veteran sustained a neck injury following a fall from a tree stand.  A review of the private treatment records associated with the claims file reveals that the Veteran did not seek treatment for any neck complaints until he sustained the injury in 2001.  

Moreover, contemporaneous evidence, such as the 2014 VA examination, noted that the onset of cervical spine pain was in approximately 2001 in conjunction with a fall from a tree.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Additionally, the first evidence of a diagnosis of mild degenerative changes of the cervical spine was in February 2003, six years after the Veteran left service.  

While the Veteran's statements have generally attempted to link his current cervical spine problems to an injury to the neck in service, the contemporaneous evidence in the service treatment reflect that the Veteran was diagnosed with cervical strain following a motor vehicle accident.  However, the records do not reflect continuing complaints related to the injury in service and as such, the injury was acute and resolved in service.  The July 2014 VA examiner thoroughly reviewed the record and statements of the Veteran and concluded that the Veteran's injury in service resolved, with the examiner providing specific details as to why the in-service injury resolved and why the Veteran did not have cervical spine manifestations within the one year period following service.  Therefore, the weight of the evidence does not demonstrate chronic symptoms of a cervical spine disability during service.

Additionally, the Board finds that the Veteran did not have continuous symptoms of a cervical spine disability since service.  The first post-service medical evidence of a cervical spine disability was not shown until 2002, when he was noted to have sustained a neck injury in 2001 following a fall from a tree.  

As such, the evidence simply does not show chronic cervical spine symptoms in service or within a year of service, and it does not show a continuity of symptoms since service regarding the claimed neck disability.  Thus, presumptive service connection is not warranted. 

Service connection may also be proven by establishing a nexus between a current disability and service.

As to the Veteran's belief that his current cervical spine disability is related to his period of service, including an injury to his neck, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the question of causation extends beyond an immediately observable cause-and-effect relationship.  For example, the diagnosis of degenerative changes of the cervical spine was based on the interpretation of radiographic imaging.  With regard to a cervical spine disorder other than degenerative disc disease, the Veteran is considered competent to observe symptoms such as pain, but determining a diagnosis for, or cause of, the symptoms requires medical training and expertise.  Likewise, the determination of the etiology of the cervical spine disorder is a medically complex determination that requires advanced knowledge of the mechanical systems of the body.  Here, the Veteran has not been shown to have the requisite medical qualifications and/or training to address the etiology of the cervical spine disability. 

Nevertheless, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted any medical evidence specifically indicating that his current cervical spine disability is related to his period of service.  Nevertheless, in an effort to assist the Veteran in establishing service connection, the Board did obtain a VA opinion to investigate the nature of the Veteran's current cervical spine disability and the relationship, if any, to his period of service.  The VA examiner's opinion specifically found that the Veteran's current cervical spine disability is unrelated to his period of service.  The examiner provided specific detail in support of the opinion, including citing to service treatment records, post-service treatment records, and the statements of the Veteran.  The VA examiner was fully aware of the Veteran's past medical history.  Moreover, her opinion has not been questioned or undermined by any other medical opinion.  Thus, the Board finds the opinion to be highly probative and entitled to great weight. 

In sum, the evidence weighs against a finding that the Veteran's neck disability developed in service or in the one year period following service, or that it has been continuous since service.  Moreover, the evidence is against a finding that the neck disability is related to service on a direct basis. 

As it relates to the statements from the Veteran asserting a nexus between his neck disability and his service, the Board again acknowledges Jandreau; here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

A VA examiner following a review of the claims folder, which included the Veteran's statements, and a comprehensive examination of the Veteran, concluded that it was less likely than not that his current cervical spine disability was related to the injury in service.  The examiner provided detailed rationale for her opinion, and her opinion has not been questioned by any medical evidence of record.  The opinion is therefore found to be highly probative and entitled to great weight.

The weight of the evidence is against a finding that the Veteran's cervical spine disability was the result of his service, and the Veteran's claim is denied.


ORDER

Entitlement to service connection for a neck disability is denied.   



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


